Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on were filed after the mailing date of the on [ 310/25/2019, 08/10/2020, 04/13/2022]. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 USC 102 and103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis forthe rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationalesupporting the rejection, would be the same under either status. 
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejectionsset forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed inventionis not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966),that are applied for establishing a background for determining obviousness under 35 USC 103 aresummarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness ornonobviousness. 
This application currently names joint inventors. In considering patentability of the claims theexaminer presumes that the subject matter of the various claims was commonly owned as of the effectivefiling date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of theobligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was notcommonly owned as of the effective filing date of the later invention in order for the examiner to considerthe applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the laterinvention.
Claims 1 and 8 – 11 are rejected under 35 USC 103 as being unpatentable over Back et al; (US PGPUB 2010/0112420 A1; hereinafter "Back"), in view of AHN et al; (USPUB 2015/0064547 A1; hereinafter "Burkhart"), in further view of Chung et al; (USPGPUB 2005/0080183 A1; hereinafter “Chung”).
 	Regarding Claim 1; Back teaches A pressurizing jig (figure 1 jig 410) of a monocell for gas analysis [see paragraphs 0027 - 0029], comprising: 
a first plate (figure 1 cap plate 350) and a second plate (figure 1 can 200) which face each other having the monocell therebetween (figure 1 also see paragraph 0021 - 0023);
Back does not explicitly teach, a first auxiliary pad pos
 a second auxiliary pad peach of the first plate and the second plate contains.  
However, AHN teaches, a first auxiliary pad pos
 a second auxiliary pad peach of the first plate and the second plate contains (figure 11 second auxiliary unit 140 also see paragraph 0079 - 0080).  
Back in view of AHN do not explicitly teach a thermosetting resin.
However, Chung teaches a thermosetting resin in Title.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Chung’s a thermosetting resin within Back in view of AHN’s system in order wear resistance value may be improving glass transition temperature, heat resistance after moisture absorption, dielectric reliability, adhesion to copper film, workability, dispersibility of inorganic filler, electric characteristics, etc.
Regarding Claim 8; Back in view of AHN do not explicitly teach, wherein the thermosetting resin is Bakelite.  
 However, Chung teaches wherein the thermosetting resin is Bakelite in [paragraph 0078].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Chung’s a thermosetting resin within Back in view of AHN’s system in order wear resistance value may be improving glass transition temperature, heat resistance after moisture absorption, dielectric reliability, adhesion to copper film, workability, dispersibility of inorganic filler, electric characteristics, etc.
 Regarding Claim 9; Back in view of AHN do not explicitly teach, wherein the first auxiliary pad and the second auxiliary pad are macomprise silicon rubber.  
 However, Chung teaches wherein the first auxiliary pad and the second auxiliary pad are macomprise silicon rubber [see paragraphs 0012 and 0067].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Chung’s a thermosetting resin within Back in view of AHN’s system in order wear resistance value may be improving glass transition temperature, heat resistance after moisture absorption, dielectric reliability, adhesion to copper film, workability, dispersibility of inorganic filler, electric characteristics, etc.
 Regarding Claims 10 and 11; Back teaches, wherein a thickness of each of the first plate and the second plate is between 1 and 20 mm [see paragraph 0028].  
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves between 1 and 20 mm only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 2 - 5, and 16 are rejected under 35 USC 103 as being unpatentable over Back et al; (US PGPUB 2010/0112420 A1; hereinafter "Back"), in view of AHN et al; (USPUB 2015/0064547 A1; hereinafter "AHN").
Regarding Claim 2; Back does not explicitly teach, wherein the first plate [[is]] has a quadrangular shape and includes at least one fastening member pos
However, AHN teaches, wherein the first plate [[is]] has a quadrangular shape and includes at least one fastening member pos
        Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use AHN’s a plate shape within Back’s system in order wear resistance value may be improved.                        
Regarding Claim 3; Back does not explicitly teach, wherein the second plate [[is]] has a quadrangular shape and includes at least one fastening hole pos
  However, AHN teaches wherein the second plate [[is]] has a quadrangular shape and includes at least one fastening hole pos
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use AHN’s a plate shape within Back’s system in order wear resistance value may be improved.                        
Regarding Claim 4; Back teaches, wherein a location of the fastening member corresponds to a location of the fastening hole (figure 1 fastening member 425 also see paragraphs 0021 and 0030).  
Regarding Claim 5; Back teaches, wherein the second plate includes a gas passage part through which internal gases of the monocell are movable (figure 1 pip 430 also see paragraph 0029).  
Regarding Claim 6; Back teaches, wherein the first plate includes a first groove in DB1/ 109140226.1Attorney Docket 125336-5002 Page 3 which an electrode lead of the monocell is positioned (figure 1 gasket 360 also see paragraph 0025).  
Regarding Claim 7; Back teaches, wherein the second plate includes a second groove in which an electrode lead of the monocell is positioned (figure 1 gasket 360 also see paragraph 0025).    
Regarding Claim 16; Back teaches, wherein the electrode lead is connected to a charge/discharge module charging or discharging the monocell (figure 1 pipe 430 also see paragraphs 0004 and 0030).

Allowable Subject Matter
Claims 12 objected to be allowable
Regarding claim 12; the following is an examiner’s statement of reasons for the indication of allowable subject matter: 
the prior art of record, alone or in combination does not teach, suggest, or render obvious, at least to the skilled artisan, the instant invention, specifically regarding to “a lower chamber which has a shape corresponding to the pressurizing jig of claim and includes a receiving groove into which the pressurizing jig is detachably fitted” and “an upper chamber including a gas hole which penetrates the upper chamber so as to be linked to the receiving groove [[to]] and discharges internal gases generated in the monocell”.
Are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as any objections. 
Claims 13 – 15 which depend from claim 12 are allowed.
 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856